PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


M. PAM DAVIS,                           
                 Plaintiff-Appellant,
                 v.
UNIVERSITY OF NORTH CAROLINA, at                No. 99-1888
Wilmington; ROBERT E. TYNDALL,
Ph.D.,
              Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                       (CA-97-1025-5-1-BR)

                        Argued: June 4, 2001

                      Decided: August 20, 2001

 Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Widener and Judge Gregory joined.


                            COUNSEL

ARGUED: David Alan Vesel, DAVID A. VESEL, P.A., Raleigh,
North Carolina, for Appellant. Joyce S. Rutledge, Assistant Attorney
General, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees. ON BRIEF: Michael F. Eas-
ley, Attorney General of North Carolina, NORTH CAROLINA
2              DAVIS v. UNIVERSITY OF NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees.


                              OPINION

TRAXLER, Circuit Judge:

   Pam Davis, a student at the Wilmington branch of the University
of North Carolina ("UNC-W"), brought an action alleging that UNC-
W violated the Americans with Disabilities Act and the Rehabilitation
Act of 1973 when it removed her from a teacher’s certification pro-
gram. The district court granted summary judgment in favor of UNC-
W, and Davis appeals. We affirm.

                                   I.

   Davis was diagnosed in 1993 as suffering from dissociative iden-
tity disorder ("DID"), also known as multiple personality disorder.
She has seventeen distinct personalities, including Michael 1, Michael
2, and Michael 3. Although Davis receives Social Security disability
benefits as a result of her disorder, her disorder has not prevented her
from succeeding in the academic arena. Davis earned a bachelor of
science degree from Barton College in 1994, and she met UNC-W’s
academic eligibility requirements for participation in a sixty credit-
hour undergraduate teacher certification program. Davis initially
enrolled in the certification program solely to satisfy the prerequisites
for the master’s degree program that she hoped to enter; she did not
intend to pursue teaching as a career.

   Davis began attending UNC-W in January 1997 and quickly started
experiencing some problems. A professor was convinced that Davis
plagiarized from various professional journals for an assignment.
After discussing the issue with Davis, the professor permitted her to
re-do the assignment. Thereafter, the Dean of UNC-W’s School of
Education became concerned upon learning that Davis was distribut-
ing a business card that seemed to indicate that she had already
received the master’s degree, even though she had not even com-
pleted the certification program. Davis compounded the problem by
               DAVIS v. UNIVERSITY OF NORTH CAROLINA                   3
misrepresenting to the Dean the number of people to whom she had
given the card and attempting to pass it off as a joke.

    In addition, professors were becoming concerned about Davis’s
inappropriate and sometimes aggressive behavior towards them. For
example, Davis approached Professor Lanunziata after a class, accus-
ing him of "slighting" her during a class discussion and demanding
to know how he would redress the problem. Just over a week later,
Davis challenged Lanunziata in class, stating that she was "appalled"
by a statement he had made and aggressively disagreeing with his
views on an issue. Professors also learned about various incidents of
aggressive behavior involving Davis and other students, including an
incident where Davis "fl[ew] into a fit of rage during a group project,
. . . scattering books or papers on the floor."1 J.A. 238.

   On June 27, Davis was preparing to take the final examination in
Professor Lanunziata’s class. Davis went to Lanunziata’s office to
pick up the exam, and he took her through a hallway into the class-
room. She returned to his office a few minutes later obviously shaken
and crying, saying that she could not find Michael and that she could
not take the test without Michael. Another professor took Davis to the
campus counseling center, where Davis met with a therapist. Davis
regained her composure sufficiently to take the final examination (and
one for another class) that day, and she spoke to Lanunziata about the
incident later that afternoon. Davis describes the incident as an "abre-
action" triggered by a childhood memory which caused a different
personality to emerge.

  UNC-W officials met with Davis on June 30 and informed her that
  1
   Although there is no dispute as to the general occurrence of these
incidents, Davis disagrees with UNC-W’s version of the incidents. As
will become clear, however, these factual disputes are not material and
do not prevent the granting of summary judgment. See Plett v. United
States, 185 F.3d 216, 223 (4th Cir. 1999) ("Summary judgment does not
become disfavored simply because . . . there are some disputed facts. The
essential question presented on a motion for summary judgment remains
whether, in the absence of a genuine dispute over material facts, the
moving party is entitled to judgment as a matter of law." (citation and
internal quotation marks omitted)).
4              DAVIS v. UNIVERSITY OF NORTH CAROLINA
they were removing her from two education classes for which she was
registered in the upcoming summer session. By the middle of August,
UNC-W had removed Davis from the certification program entirely.
There is no dispute that Davis informed UNC-W officials at the June
30 meeting that she suffered from DID. Although Professor Lanun-
ziata disagrees, Davis contends that she told him about her disorder
at the end of May and again after the final exam incident.

   UNC-W’s explanation for removing Davis from the program was
that she failed to meet the school’s non-academic requirements as set
forth in the "Performance Review Process" portion of its procedures
manual. These non-academic requirements set forth standards of
"Professional Behavior" that students are expected to meet, including
"professional demeanor; professional interactions with university stu-
dents, faculty, staff, and administrators; . . . and adherence to school
rules and ethical standards." J.A. 32. In light of the plagiarism, the
business card incident, and Davis’s aggressive manner with students
and professors, UNC-W believed that Davis failed to exhibit the hon-
esty and professional demeanor required of its students.

   In addition, there is evidence in the record from which a jury could
conclude that UNC-W’s action was motivated at least in part by its
apprehension about whether Davis should work with children. Davis
admitted to school officials that she occasionally suffered from mem-
ory blackouts because of her disorder, a fact that caused UNC-W
some concern because completion of the certification program
required one-on-one contact with young children.

   After removing Davis from the certification program, UNC-W
offered to waive the certification requirement and allow Davis to
apply to the master’s program, but Davis never applied. Although she
had in the past told school officials that she did not want to teach,
Davis believed that she met the requirements for the certification pro-
gram and she believed that she was entitled to complete it. UNC-W
administratively enrolled her in other classes that were appropriate for
the master’s degree she initially wanted, but Davis did not stay in the
classes, nor did she enroll in any other classes, even though she was
free to do so.

   Davis then brought this action, alleging that UNC-W removed her
from the certification program because of her DID. UNC-W, how-
               DAVIS v. UNIVERSITY OF NORTH CAROLINA                   5
ever, contends that it removed her from the program not because she
suffers from DID but because, given the problems she had at school,
she did not meet the non-academic standards necessary to continue in
the program. After referring the case to a magistrate judge for a report
and recommendation, the district court granted summary judgment in
favor of UNC-W, concluding that Davis failed to raise a genuine issue
of material fact as to whether she was disabled and as to whether she
was qualified for the certification program.

                                   II.

   Title II of the ADA provides that "no qualified individual with a
disability shall, by reason of such disability, be excluded from partici-
pation in or be denied the benefits of the services, programs, or activi-
ties of a public entity, or be subjected to discrimination by any such
entity." 42 U.S.C.A. § 12132 (West 1995). Such discrimination is
similarly proscribed by the Rehabilitation Act. See 29 U.S.C.A.
§ 794(a) (West Supp. 2001) ("No otherwise qualified individual with
a disability . . . shall, solely by reason of her or his disability, be
excluded from the participation in, be denied the benefits of, or be
subjected to discrimination under any program or activity receiving
Federal financial assistance. . . ."); id. § 794(b)(2)(A) (West 1999)
(defining "program or activity" as including all operations of "a col-
lege, university, or other postsecondary institution"). Thus, to state a
claim under the Rehabilitation Act or Title II of the ADA, Davis must
establish that: (1) she has a disability as defined by the acts; (2) she
is otherwise qualified for the benefit or program at issue; and (3) she
was excluded from the benefit or program on the basis of her disabil-
ity. See Baird v. Rose, 192 F.3d 462, 467 (4th Cir. 1999); Parker v.
Universidad de Puerto Rico, 225 F.3d 1, 5 (1st Cir. 2000). Although
the ADA and the Rehabilitation Act have different causation stan-
dards, the language of the acts otherwise is similar. See Baird, 192
F.3d at 468-69. And because causation is not an issue in our disposi-
tion of this case, we will consider together Davis’s claims under the
ADA and the Rehabilitation Act. See id.; see also Bragdon v. Abbott,
524 U.S. 624, 632 (1998) (noting that Congress has directed courts
"to construe the ADA to grant at least as much protection as provided
by the regulations implementing the Rehabilitation Act.").
6               DAVIS v. UNIVERSITY OF NORTH CAROLINA
  For purposes of this opinion, we will assume that Davis is "other-
wise qualified" and that UNC-W removed her from the certification
program because of her DID.2 The dispositive question, then, is
whether Davis is disabled within the meaning of the statutes.

   An individual is disabled under the ADA or the Rehabilitation Act
if he or she: (1) has a physical or mental impairment that substantially
limits one or more of the individual’s major life activities; (2) has a
record of such an impairment; or (3) is regarded as having such an
impairment. See 42 U.S.C.A. § 12102(2) (1995); 29 U.S.C.A.
§ 705(20)(B) (West 1999 & Supp. 2001). On appeal, Davis does not
argue that she is in fact disabled by her disorder, but instead proceeds
under the theory that UNC-W regarded her as being disabled. Davis
contends that her evidence created a question of fact as to whether
UNC-W perceived her as unable to work by virtue of her disorder.
See 28 C.F.R. § 35.104 (2000) (ADA regulation defining "major life
activities" as including "caring for one’s self, performing manual
tasks, walking, seeing, hearing, speaking, breathing, learning, and
working"); 34 C.F.R. § 104.3(j)(2)(ii) (2000) (Rehabilitation Act reg-
ulation similarly defining "major life activities"); 45 C.F.R.
§ 84.3(j)(2)(ii) (2000) (same). Davis therefore contends that the dis-
trict court erred by granting summary judgment. We disagree.

   The only evidence of UNC-W’s perception of Davis’s disability is
Dean Tyndall’s statement in his deposition that he believed Davis
was, "in a general sense," disabled by her disorder, J.A. 311, and the
questions raised by UNC-W officials about her fitness to work with
children, particularly in light of her occasional blackouts. Viewed in
the light most favorable to Davis, this evidence perhaps indicates that
UNC-W perceived Davis to be limited in her ability to work. It does
not, however, demonstrate that UNC-W perceived Davis to be sub-
stantially limited. See Murphy v. United Parcel Servs., 527 U.S. 516,
521-22 (1999) ("[A] person is ‘regarded as’ disabled within the mean-
ing of the ADA if a covered entity mistakenly believes that the per-
son’s actual, nonlimiting impairment substantially limits one or more
    2
   These assumptions render immaterial any factual questions about the
details of the incidents leading up to Davis’s removal from the certifica-
tion program, when UNC-W learned of Davis’s disorder, and why it
removed her from the certification program.
               DAVIS v. UNIVERSITY OF NORTH CAROLINA                   7
major life activities.") (emphasis added); see also 28 C.F.R. § 35.104;
34 C.F.R. § 104.3(j)(2)(iv)(A); 45 C.F.R. § 84.3(j)(2)(iv)(A).

   "When the major life activity under consideration is that of work-
ing, the statutory phrase ‘substantially limits’ requires, at a minimum,
that plaintiffs allege they are unable to work in a broad class of jobs."
Sutton v. United Air Lines, Inc., 527 U.S. 471, 491 (1999); cf. 29
C.F.R. § 1630.2(j)(3)(i) (2000) ("The term substantially limits means
significantly restricted in the ability to perform either a class of jobs
or a broad range of jobs in various classes as compared to the average
person having comparable training, skills and abilities. The inability
to perform a single, particular job does not constitute a substantial
limitation in the major life activity of working.").3

   At most, Davis’s evidence establishes that she was perceived as
unable to perform a single job—teaching, or perhaps a very narrow
range of jobs—those that require unsupervised contact with children.
Because a number of jobs in the education field and other fields
requiring similar skills and training remain open to Davis even with
this perceived limitation, we cannot say that UNC-W perceived Davis
to be unable to perform a class of jobs. See Sutton, 527 U.S. at 492
("If jobs utilizing an individual’s skills (but perhaps not his or her
unique talents) are available, one is not precluded from a substantial
class of jobs."); cf. 29 C.F.R. § 1630.2(j)(3)(ii)(B) (defining "class of
jobs" as including "[t]he job from which the individual has been dis-
qualified because of an impairment, and the number and types of jobs
utilizing similar training, knowledge, skills or abilities"). And given
the innumerable jobs available that do not require unsupervised con-
tact with children, we cannot say that UNC-W perceived Davis to be
unable to perform a broad range of jobs. See Sutton, 527 U.S. at 492
  3
   These regulations, issued by the EEOC under Title I of the ADA
(which prohibits employment discrimination), may not be directly appli-
cable here since the EEOC is not charged with enforcing Title II of the
ADA and this case does not arise in the employment context. However,
we find the regulations helpful, even if only by way of analogy. See
McGuinness v. University of New Mexico Sch. of Med., 170 F.3d 974,
978 (10th Cir. 1998) (applying principles from ADA employment dis-
crimination cases by analogy to student’s ADA claim against a medical
school).
8               DAVIS v. UNIVERSITY OF NORTH CAROLINA
("[I]f a host of different types of jobs are available, one is not pre-
cluded from a broad range of jobs."); cf. 29 C.F.R.
§ 1630.2(j)(3)(ii)(C) (defining "broad range of jobs" as including
"[t]he job from which the individual has been disqualified because of
an impairment, and the number and types of other jobs not utilizing
similar training, knowledge, skills or abilities"). While teaching chil-
dren (or at least obtaining her certification) may now be of prime
importance to Davis, that fact is largely unimportant to our analysis,
because neither the ADA nor the Rehabilitation Act protects "every
dream or desire that a person might have." Knapp v. Northwestern
Univ., 101 F.3d 473, 481 (7th Cir. 1996).

    Although the evidence forecast by Davis may show that UNC-W
perceived Davis to be somewhat limited in her ability to work,
Davis’s evidence fails to establish that UNC-W regarded her as being
substantially limited in her ability to work. See Sutton, 527 U.S. at
492 ("To be substantially limited in the major life activity of working,
. . . one must be precluded from more than one type of job, a special-
ized job, or a particular job of choice." (emphasis added)); McGuin-
ness, 170 F.3d at 979 ("For the purposes of the ADA, inability to
pursue one career, such as medicine, does not constitute a severe
impact on an individual’s life."); Daley v. Koch, 892 F.2d 212, 215
(2d Cir. 1989) (noting that under the Rehabilitation Act, "[b]eing
declared unsuitable for the particular position of police officer is not
a substantial limitation of a major life activity"). Davis has therefore
failed to establish that UNC-W regarded her as being disabled within
the meaning of the relevant statutes.4
    4
    At oral argument, counsel for Davis suggested that UNC-W perceived
Davis as being so unable to get along with others that she was substan-
tially limited in her ability to work. This argument approaches a claim
that the ability to get along with others is a major life activity, a claim
about which we have some doubt. See Soileau v. Guilford of Maine, Inc.,
105 F.3d 12, 15 (1st Cir. 1997) (suggesting that getting along with others
is not a major life activity). But see McAlindin v. County of San Diego,
192 F.3d 1226, 1234 (9th Cir. 1999) ("Because interacting with others is
an essential, regular function, like walking and breathing, it easily falls
within the definition of ‘major life activity.’"), cert. denied, 530 U.S.
1243 (2000). However, we need not consider the argument because
Davis did not make it in her brief, nor is there any indication in the
                DAVIS v. UNIVERSITY OF NORTH CAROLINA                   9
   To the extent that the major life activity that we should be consid-
ering is some narrow subset of the major life activity of learning, such
as attending college (which, for purposes of this opinion, we will
assume qualifies as a major life activity), our conclusion remains the
same. The evidence presented by Davis falls well short of establishing
that UNC-W perceived her to be substantially limited in that regard.
At best, her evidence shows that UNC-W perceived her to be unable
to complete one specific program—the teacher certification program.
There is no evidence that UNC-W believed her to be unable to com-
plete other programs it offered. In fact, the only evidence in the record
is to the contrary: UNC-W was willing to waive the certification
requirement and allow Davis to apply to the master’s degree program
without being certified and without completing the additional forty or
so credit hours that would be required for Davis to finish the certifica-
tion program. UNC-W did not prohibit Davis from attending classes
(and in fact enrolled her in other education classes), but simply deter-
mined that she was not suitable for the one particular program that she
now insists on completing. See Sutton, 527 U.S. at 490-91 (explaining
that under the ADA, a covered entity "is free to decide that some lim-
iting, but not substantially limiting, impairments make individuals
less than ideally suited for a job"); McGuinness, 170 F.3d at 977, 978
(rejecting ADA claim by medical school student with an "‘anxiety
disorder’ that manifests itself when he takes chemistry and mathemat-
ics tests" because the student failed to establish that his impairment
"impedes his performance in a wide variety of disciplines"); Knapp,
101 F.3d at 482 ("The Rehabilitation Act does not guarantee an indi-
vidual the exact educational experience that he may desire, just a fair
one."). Thus, Davis failed to present evidence establishing that UNC-
W regarded her as being substantially limited in her ability to learn.

record that she made a similar argument below. See Washington Metro.
Area Transit Auth. v. Precision Small Engines, 227 F.3d 224, 228 (4th
Cir. 2000) (per curiam) ("[T]he general rule is that this Court will not
consider issues raised for the first time on appeal."). Even if we were to
consider the argument, we would find that the evidence forecast by Davis
again falls short. While the evidence in the record establishes that some
(but not all) UNC-W professors and officials had personal difficulties
with Davis, there is simply no evidence in the record from which it could
be inferred that UNC-W perceived Davis to be so deficient in her inter-
personal skills that she would be unable to work.
10              DAVIS v. UNIVERSITY OF NORTH CAROLINA
                                   III.

   Cases questioning academic decisions made by colleges and uni-
versities are always difficult, requiring a court to carefully balance the
rights of students against the school’s "legitimate interests . . . in pre-
serving the integrity of [its] programs." Alexander v. Choate, 469 U.S.
287, 300 (1985). And because "[c]ourts are particularly ill-equipped
to evaluate academic performance," Board of Curators of the Univ.
of Missouri v. Horowitz, 435 U.S. 78, 92 (1978), we generally accord
great deference to a school’s determination of the qualifications of a
hopeful student, see Regents of Univ. of Michigan v. Ewing, 474 U.S.
214, 225 (1985) ("When judges are asked to review the substance of
a genuinely academic decision, . . . they should show great respect for
the faculty’s professional judgment."); accord Zukle v. Regents of the
Univ. of California, 166 F.3d 1041, 1047 (9th Cir. 1999); Wynne v.
Tufts Univ. Sch. of Med., 932 F.2d 19, 25 (1st Cir. 1991). In this case,
however, we are not required to determine the deference to which
UNC-W’s decisions might be entitled, because Davis has failed to
make a prima facie showing that she is disabled within the meaning
of the ADA or the Rehabilitation Act by failing to present any evi-
dence from which it could be inferred that UNC-W regarded her as
being substantially limited in any major life activity.5 Accordingly,
the district court’s order granting summary judgment in favor UNC-
W is affirmed.

                                                             AFFIRMED
  5
   This conclusion makes it unnecessary to consider Davis’s argument
that the district court erred by applying a "pretext plus" standard to her
claims. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133
(2000) (rejecting the "pretext plus" standard).